Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     Status of Claims
This is in response to applicant’s filing date of November 08, 2019. Claims 1-20 are currently pending.
                                                      Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
                                                       Information Disclosure Statement
The information disclosure statement (IDS) submitted on   05/10/2021, 04/29/2021, 02/24/2021, 08/03/2020, 04/20/2020, and 03/18/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

                                                       Claim Rejections – 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1, 11, and 20 the claimed feature “generating a pseudo-image based on the plurality of pillars” is not well defined or incomplete. As defined in the specification, Paras. [00128]-[00129], the pseudo-image contains additional features such as pillar index vector, feature vector and the transformation of the sparse point cloud into a dense “pseudo-image”.
As per claims 1, 11, and 20 the operation/step of  “generating a pseudo-image based on the plurality of pillars” introduces the ambiguity that the “pseudo-image” is generated from the raw data points as assigned in the previous operation; in fact, the pseudo image is based on the “feature representation” of the data points as indicated in the wherein clause.
As per claims 1, 11, and 20 the term “feature representation” is not well defined in the claims and Applicant’s disclosure. While the term is used in the claims, abstract, and summary of the invention it is not defined therein. Paragraphs [00120]-[00124] indicate that a transformation and a determination of learned features is performed on the data points assigned to the pillar before generation of the pseudo-image. It is not apparent from these paragraphs and the claims which of these operations is the claimed “feature representation”.

Claim 13, which presently depends on claim 11, should depend from claim 12 since the “value P” is first introduced in claim 12.
Claims 2-10 and 12-20 are rejected under 35 U.S.C. §112(b) since these claims incorporate the deficiency of independent claims 1 and 11, respectively.
                                         Claim Rejections – 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 11, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Izzat et al (US-20180203124-A1)(“Izzat”).
Izzat discloses a system (Figure 1, system 10) comprising  one or more computer processors (Izzat at Para. [0015] discloses “controller 30 may include a processor (not specifically shown) such as a microprocessor or other control circuitry”.); and
 one or more non-transitory storage media storing instructions which, when executed by the one or more computer processors, cause performance of operations (Izzat at Para. [0015] which discloses that “storing one or more routines, thresholds, and captured data. The one or more routines may be executed by the processor to perform steps for determining the dynamic-status 12 of the object 14 based on signals received by the controller 30 from the lidar-unit 22 as described herein.”) comprising:
 receiving a set of measurements from a sensor of a vehicle, the set of measurements comprising a plurality of data points (Izzat at Para. [0014] and Figure 1 shows that Lidar 22 receiving cloud-points 24.) that represent a plurality of objects in a three-dimensional (3D) space surrounding the vehicle (Izzat at Para. [0027] discloses that cloud-points 24 received by Lidar 22 is a “three-dimensional (3D) cloud-points”.), wherein each data point of the plurality of data points is a set of 3D spatial coordinates (Izzat at Figure 2, x-y-z coordinate 44; and Para. [0018] which defines the coordinates in three-dimension like “range, azimuth angle, elevation angle”.);
 dividing the 3D space into a plurality of pillars (Izzat at Figure 2 and Para. [0017] which  discloses dividing the point cloud  by using controller 30 “to define an occupancy-grid 40 that segregates the field-of-view 26 into an array of columns 42.”), wherein each pillar of the plurality of pillars comprises a slice of the 3D space that extends from a respective portion of a two-dimensional (2D) plane of the 3D space (Izzat shows at Fig. 2, columns 48, and Para. [0017] which discloses that “cell 46 of the occupancy-grid 40 for a typical embodiment of the system 10 will be twenty centimeters square (0.2 m×0.2 m), and every cell 46 of the occupancy-grid 40 will have a corresponding column.”);
 assigning each data point of the plurality of data points to a pillar in the plurality of pillars (Izzat Figures 1 and 6-7, and Para. [0018] which discloses “then the instance of the cloud-points 24 in question is assigned to or associated with the column 48.”);
 generating a pseudo-image based on the plurality of pillars, wherein each pillar of the plurality of pillars corresponds to a feature representation of data points assigned to the pillar (Izzat at Figures 4 & 4B, text at Paras [0024]-[0025], illustrates an image of the cloud-points in a column.);
 detecting the plurality of objects in the 3D space surrounding the sensor based on an analysis of the pseudo image (Izzat at Figures 5-7, and Paras, [0027]-[0028], in particular the following text, Para. [0028], which pertains to object processing “to segment the point cloud into objects, the occupancy grid columns are further processed using standard computer vision connected component analysis.”); and
 operating the vehicle based upon the detecting of the plurality of objects in the 3D space surrounding the vehicle (Izzat at Para, [0013] discloses “the system 10 may merely assist the human-operator as needed to change lanes and/or avoid interference with and/or a collision with, for example, an instance of the object 14 such as an other-vehicle 38 (FIG. 2), a pedestrian, or a sign-post 36 (FIG. 2).”).  
As per claim 9, Izzat discloses a system, wherein generating the pseudo-image comprises processing the plurality of non-empty pillars using a pillar processing module to generate the pseudo-image (Izzat at Para, [0019] whether the “column is determines to be ‘occupied’ or ‘empty’ or some other status based on the 
As per claim 11, Izzat discloses a  method (Para. [0027]) comprising:
 receiving a set of measurements from a sensor of a vehicle, the set of measurements comprising a plurality of data points (Izzat at Para. [0014] and Figure 1 shows that Lidar 22 receiving cloud-points 24.) that represent a plurality of objects in a three-dimensional (3D) space surrounding the vehicle (Izzat at Para. [0027] discloses that cloud-points 24 received by Lidar 22 is a “three-dimensional (3D) cloud-points”.), wherein each data point of the plurality of data points is a set of 3D spatial coordinates (Izzat at Figure 2, x-y-z coordinate 44; and Para. [0018] which defines the coordinates in three-dimension like “range, azimuth angle, elevation angle”.);
 dividing the 3D space into a plurality of pillars (Izzat at Figure 2 and Para. [0017] which  discloses dividing the point cloud  by using controller 30 “to define an occupancy-grid 40 that segregates the field-of-view 26 into an array of columns 42.”), wherein each pillar of the plurality of pillars comprises a slice of the 3D space that extends from a respective portion of a two-dimensional (2D) plane of the 3D space (Izzat shows at Fig. 2, columns 48, and Para. [0017] which discloses that “cell 46 of the occupancy-grid 40 for a typical embodiment of the system 10 will be twenty centimeters square (0.2 m×0.2 m), and every cell 46 of the occupancy-grid 40 will have a corresponding column.”);
assigning each data point of the plurality of data points to a pillar in the plurality of pillars (Izzat Figures 1 and 6-7, and Para. [0018] which discloses “then the instance of the cloud-points 24 in question is assigned to or associated with the column 48.”);
   generating a pseudo-image based on the plurality of pillars, wherein each pillar of the plurality of pillars corresponds to a feature representation of data points assigned to the pillar (Izzat at Figures 4 & 4B, text at Paras [0024]-[0025], illustrates an image of the cloud-points in a column.);
 detecting the plurality of objects in the 3D space surrounding the sensor based on an analysis of the pseudo image (Izzat at Figures 5-7, and Paras, [0027]-[0028], in particular the following text, Para. [0028], which pertains to object processing “to segment the point cloud into objects, the occupancy grid columns are further processed using standard computer vision connected component analysis.”); and
operating the vehicle based upon the detecting of the plurality of objects in the 3D space surrounding the vehicle, wherein the method is performed by one or more special-purpose computing devices (Izzat at Para, [0013] discloses “the system 10 may merely assist the human-operator as needed to change lanes and/or avoid interference with and/or a collision with, for example, an instance of the object 14 such as an other-vehicle 38 (FIG. 2), a pedestrian, or a sign-post 36 (FIG. 2).”).  
As per claim 18, Izzat discloses a method, wherein generating the pseudo-image comprises processing the plurality of non-empty pillars using a pillar processing module to generate the pseudo-image (Izzat at Para, [0019] whether the “column is determines to be ‘occupied’ or ‘empty’ or some other status based on the evaluation of the cloud-points 24 in column”; further, in Para. [0027] columns that do not contain cloud-points are “not defined and can be assigned an unknown label”. The non-empty/occupied columns are then “further processed using standard computer vision connected component analysis.”).  
As per claim 20, Izzat discloses one or more non-transitory storage media storing instructions (Izzat at Para. [0015] which discloses “memory (not specifically shown), including non-volatile memory, such as electrically erasable programmable read-only memory (EEPROM) for storing one or more routines”. ) which, when executed by one or more computing devices (Izzat at Figure 1, controller 30.), cause performance of the method recited in claim 11 (See above concerning claim 11).  


                                              Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is  rejected under 35 U.S.C. 103 as being unpatentable over Izzat as applied to claim 1 above, and further in view of Zhou et al (US-11,100,669-B1)(“Zhou”).
     As per claim 10, Izzat discloses a system, wherein detecting the one or more objects in the 3D space surrounding the sensor based on the analysis of the pseudo image (Izzat at Figures 5-7, and Paras, [0027]-[0028].)  comprises:
Izzat does not explicitly discloses using a backbone neural network to process the pseudo-image and using a neural network to detect the one or more objects.
Zhou in the same field of endeavor discloses a system and method  for three-dimensional object detection by using voxelized representation of the surfaces of an environment in three-dimensional space by extracting image features for every projected voxel using a pre-trained convolution neural network (CNN).  See Abstract and Figure 3.
 In particular, Zhou discloses a processing the pseudo-image using a backbone neural network to generate an intermediate output that characterizes features of the pseudo-image (Zhou at Figure 2, 2D CNN 221, and Column 7, lines 1-10, which discloses that “output of the two-dimensional convolutional neural network 221 may be used in multi-modal detection to provide image information in the form of high-level image features.” The backbone neural network as defined in Applicant’s disclosure, Para. [00129], produces an output that characterizes features of the pseudo-image like 2D CNN 221in the patent to Zhou.); and
 processing the intermediate output using an object detection neural network to detect the one or more objects in the 3D space surrounding the sensor (Zhou at Figure 2, 3D RPN 244 and detection output 212, and Column 8, Lines 34-67, which discloses in part that “a three-dimensional region proposal network 244 performs three-dimensional object detection. As an example, the three-dimensional region proposal network 244 may include three blocks of fully convolutional layers”.).  
It would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to implement a backbone neural network to ascertain features and an object detection neural network to detect objects as discloses in Zhou with the object detection using cloud-points dissected into an array of columns, since Zhou states in Column 4, lines 39-40, that such a modification would enable the use of context information to improve the performance and accuracy in detecting objects  from a 3D point cloud.
Claim 19 is  rejected under 35 U.S.C. 103 as being unpatentable over Izzat as applied to claim 11 above, and further in view of Zhou et al (US-11,100,669-B1)(“Zhou”).

Izzat does not explicitly discloses using a backbone neural network to process the pseudo-image and using a neural network to detect the one or more objects.
Zhou in the same field of endeavor discloses a system and method  for three-dimensional object detection by using voxelized representation of the surfaces of an environment in three-dimensional space by extracting image features for every projected voxel using a pre-trained convolution neural network (CNN).  See Abstract and Figure 3.
In particular, Zhou discloses a processing the pseudo-image using a backbone neural network to generate an intermediate output that characterizes features of the pseudo-image (Zhou at Figure 2, 2D CNN 221, and Column 7, lines 1-10, which discloses that “output of the two-dimensional convolutional neural network 221 may be used in multi-modal detection to provide image information in the form of high-level image features.” The backbone neural network as defined in Applicant’s disclosure, Para. [00129], produces an output that characterizes features of the pseudo-image like 2D CNN 221in the patent to Zhou.); and
 processing the intermediate output using an object detection neural network to detect the one or more objects in the 3D space surrounding the sensor (Zhou at Figure 2, 3D RPN 244 and detection output 212, and Column 8, Lines 34-67, which discloses in part that “a three-dimensional region proposal network 244 performs three-dimensional object detection. As an example, the three-
It would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to implement a backbone neural network to ascertain features and an object detection neural network to detect objects as discloses in Zhou with the object detection using cloud-points dissected into an array of columns, since Zhou states in Column 4, lines 39-40, that such a modification would enable the use of context information to improve the performance and accuracy in detecting objects  from a 3D point cloud.
                                             Allowable Subject Matter
Claims 2-8 and 12-17 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The art of record does not discloses singularly or in combination the features of  dividing a 3D space into a plurality of pillars, determining a count of non-empty pillars, the count of data points in each pillar with the threshold P and threshold N, the adaptiveness of the thresholds, and the processing of point cloud data based on the above counts and thresholds as recited in these claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhou et al (US-10970518-B1) discloses object detection using point cloud data that is transformed  to a sparse 4D tensor and then processed using a voxel feature learning/detection network.  See Abstract and Figures 3-6.

Wang et al (US-20190332118-A1) discloses a system and method to detect data about an environment with a sensor on a vehicle which is then associated with a voxel space to generate a pseudo-image that can be processed by a machine learning algorithm to determine objects in the environment. See Abstract and Figure 7.
                                            Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS B RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent 





/ELLIS B. RAMIREZ/Examiner, Art Unit 3661   

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661